Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
The note sued on is written in the Spanish language. The defendant Laurencel, is the maker. The other defendant, Sansevaine, expresses his liability by writing, in the Spanish language, the words, ‘ ‘Soy fiador la arriba expresada canUdad,” which, translated, means, “I am guarantor for the amount herein named.” The word “fiador,” according to Escriche, is defined to be, “he who undertakes for the obligation of another, taking upon himself the fulfillment thereof, in case of the non-compliance of the party contracting,”
This is, in effect, the definition of the English words guarantor, or indorser, and the liability of the one must be fixed in the same manner as that of the other.
The declaration in this case, treats both defendants as joint makers of the note, and there is, therefore, no allegation of demand and notice which is necessary to fix the liability of the defendant Sansevaine. The declaration is consequently insufficient to support the judgment. (See Riggs v. Waldo, 2 Cal. 485.)
Judgment reversed and cause remanded.